Per Curiam.

Three questions have been presented in the argument of this case ; 1. Whether Rice had a lien ; 2. if he ever had, whether it has been discharged ; 3. and if not, whether the defendant can justify as his servant.
1. The law is well settled, that, in general, where goods are delivered to be manufactured, the manufacturer has a lien on them for his labor and expense bestowed on them ; and this is a very strong case, as Rice furnished materials, as well as labor, which constituted a large part of the value of the manufactured article. The circumstance of there being an express stipulation merely determining the price to be received by him, does not affect the lien.
2 Then was the lien dissolved ? It appears that one Charfes sued out a writ against John Townsend and attached the goods, and that Rice receipted for them to the officer. But Rice claimed a special property in them at the tine, and it is manifest that he did not intend to give up any right, but that he agreed to receipt, retaining his lien. We think that the lien was not discharged by these proceedings. It is *336further objected, that Rice caused the goods to be attached on his own account, and again receipted for them It seems doubtful whether his writ was designed to cover both of his demands against John Townsend ; but however this may be, it was clearly his intention to retain his lien, and we are satisfied that he did not discharge it by his attachment and receipt
3. The only point remaining is, whether the defendant can justify retaining the goods as the servant of Rice. He was employed by Rice to attach them, but it turned out that the attachment could have no operation, because the general property was in Thomas B. Townsend, and not in John Townsend, the debtor. The defendant therefore cannot justify as an officer, and the question is, whether Rice can treat him as his servant, though he employed him as an officer to make a void attachment; and we are of opinion that under these circum stances the defendant may be regarded as the servant of Rice.

Judgment on the verdict and for a return.